Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                       Illinois Official Reports                           accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2017.12.05
                                                                           16:45:58 -06'00'




                  In re Christian W., 2017 IL App (1st) 162897



Appellate Court   In re CHRISTIAN W., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Christian W., Respondent-Appellant).



District & No.    First District, Fourth Division
                  Docket No. 1-16-2897



Filed             August 31, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-JD-3178; the
Review            Hon. Patricia Mendoza, Judge, presiding.



Judgment          Reversed.


Counsel on        Bluhm Legal Clinic, of Chicago (Maria Hawilo and Thomas
Appeal            Geraghty, of counsel, and Tonie Oglesby, Cristina Messerschmidt,
                  and Sara Lewis, Law Students), for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                  and Joseph Alexander, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                  with opinion.
                  Justices McBride and Howse concurred in the judgment and opinion.
                                             OPINION

¶1       Michael and Travadis Bryant were ambushed and shot in the head while sitting on a porch
     on the afternoon of July 29, 2015. Fourteen-year-old respondent, Christian W., was charged
     with two counts of attempted murder and related offenses in connection with the shooting. The
     charges alleged that Christian shot Travadis and was accountable for a second assailant, who
     shot Michael. After an adjudicatory hearing in juvenile court before the bench, Christian was
     found guilty of the charges relating to Travadis and not guilty of the charges relating to
     Michael.
¶2       We reverse the adjudications because the State did not prove Christian guilty beyond a
     reasonable doubt.

¶3                                                  I
¶4       Michael testified that he was sitting on a neighborhood porch with his brother Travadis at
     the time of the shooting. He had turned his back momentarily to put out his cigarette when he
     heard Travadis say, “Boy what the f***.” Michael turned back toward Travadis and saw
     Christian standing four or five feet away, pointing a black revolver at Travadis’s head. After
     two seconds or so, Christian fired one gunshot at Travadis, at point-blank range, and stood
     there for a few more seconds with his gun raised. Michael tried to disarm Christian, but a
     second assailant came out of the gangway, fired three or four gunshots at Michael, and tried to
     pull Christian away from the scene. Michael was shot in the back of the head and fell on top of
     Travadis. When he came to, he went looking for help, and a friend drove him to the hospital.
¶5       Michael testified that he immediately recognized Christian, a “random little guy” from the
     neighborhood who had “started hanging around [Michael’s] crowd.” Michael and Travadis,
     who were roughly twice Christian’s age, were “taken” with the young boy and became friendly
     with him. Michael knew Christian for four or five years and saw him around the neighborhood
     several times a week. Michael knew Christian’s first name but not his last name.
¶6       At the hearing, Michael described Christian as having “raccoon-ish” eyes, with bags or
     darkened skin underneath, and “fair hair” that was “kind of curly straight almost like Hispanic”
     so that he did not look “fully African-American.” At the time of the shootings, he said
     Christian wore a black shirt that he held up over his face, brown or tan pants, and black gym
     shoes. Michael had seen Christian wearing these same clothes for the previous three or four
     days.
¶7       The second shooter had “short nappy hair” that looked like a “miniature fro” and a
     complexion a bit lighter than Michael’s; he wore dark jeans and a black hoodie. Michael was
     not certain about the identity of the second shooter, but he thought it was another young boy
     from the neighborhood known as “Munchie,” whose real name was Davon McGee and who
     would later testify as one of Christian’s alibi witness.
¶8       Detective Rios interviewed Michael in the hospital a couple hours after the shooting.
     Michael had a graze wound to the back of his head and was getting stitches. Michael initially
     testified that he “didn’t tell [Detective Rios] anything” because he was just “trying to get
     sowed [sic] up” and “wasn’t trying to talk to anybody at the time.” Michael said he “didn’t like
     [Detective Rios’s] vibe”; the detective’s “aggressive” “approach” made him feel “like [he] was



                                                -2-
       the shooter and not the victim.” But Michael then testified, in sum, that he gave Detective Rios
       the same descriptions of two shooters that he gave in later police interviews and again at trial.
¶9          The defense called Detective Rios to the stand. He testified that, although Michael was not
       completely cooperative and was, understandably, more interested in his brother’s condition
       than in talking to the police, Michael did provide the following information. While he was
       sitting on the porch with Travadis, someone came out of the gangway and started shooting.
       After Travadis got shot, Michael stepped in front of him and got shot in the back of the head.
       Michael did not say, in so many words, that the same person shot both of them, but when
       defense counsel asked, “how many suspects did [Michael] tell you were involved in the
       shooting,” Detective Rios answered, “One.”
¶ 10        Rios testified that Michael described the suspect’s features and clothing in detail to him.
       The suspect was a black male, 18 to 20 years old, 5 feet, 4 inches to 5 feet, 5 inches tall, and
       140 to 145 pounds; he had a medium complexion and short hair; he wore a green, red, and
       brown hoodie; and he held up a black scarf that partially covered his mouth. Michael did not
       say that he knew the shooter, and he did not mention Christian by name. When defense counsel
       asked why he did not, Michael said, “I don’t know. It just didn’t seem right at the time to me.”
¶ 11        The day after the shootings, Christian turned himself in on an unrelated warrant and was
       held in custody at the juvenile temporary detention center (JTDC), where Detective Galliardo
       arrested him for these offenses about two months later. The parties stipulated that (1) the
       inventory of Christian’s belongings when he arrived at the JTDC included a black T-shirt; tan
       jeans; and red, black, and white shoes and (2) Christian wore a black T-shirt, tan pants, and
       black and white gym shoes when he was arrested.
¶ 12        Five days after the shooting—August 3, 2015—Detective Galliardo (and a second,
       unnamed detective) interviewed Michael. Neither detective testified, but Michael testified that
       he gave them the same description of Christian he claimed to have given on every other
       occasion: fair, Hispanic-looking hair and “raccoon-ish” eyes; a black shirt; brown or tan pants;
       and black gym shoes. For the first time, Michael gave the police Christian’s name, and he
       explained how he knew Christian from the neighborhood. Michael also said there was a second
       shooter, another young boy from the neighborhood known as “Munchie,” whose real name, he
       believed, was Davon McGee.
¶ 13        Six days later, Detective Galliardo showed Michael two photo arrays. Michael identified
       Christian from one array and said he was certain it was Christian who shot Travadis. Michael
       tentatively picked out “Munchie” from the second array, but he did not make a positive
       identification because “[he] wasn’t sure, so [he] didn’t want to tell them something [he] wasn’t
       for sure about.” The second shooter’s physique and “small little nappy fro” looked like
       “Munchie,” but he “was kind of like 50/50” because the second shooter wore a hood and mask.
¶ 14        Almost a year later—June 29, 2016—prosecutors met with Michael to prepare for
       Christian’s trial. When they told Michael that “Munchie” had an alibi—the same alibi as
       Christian, an irony that was not further explored at trial—Michael responded that the second
       shooter was not Davon McGee but Donovan McGee, who was also known as “Munchie.”
       Donovan was a black male with dreadlocks, but Michael could not describe him in any further
       detail. In a supplemental answer that was read into the trial record, the State disclosed
       Michael’s statement that Davon and Donovan were different people. Michael testified at trial,
       however, that he was referring to one person all along; he was just confused about that person’s
       real name because he knew him only as “Munchie.” Michael also testified that Davon used to

                                                   -3-
       have dreadlocks, and this somehow confused Michael into believing that Davon and Donovan
       were two different people.
¶ 15       In trying to explain why his description of the second shooter changed over time, Michael
       also testified that he incorporated information he received from the police into his own
       uncertain recollections. Michael told Detective Galliardo that “Munchie” had a “short nappy
       fro.” Detective Galliardo responded that the “other people [Galliardo] had interviewed” all
       said “the [second] shooter had dreads.” Michael told Detective Galliardo, “that ain’t what I
       seen and that all I know is—I remember the guy Munchie.” After his interview with Detective
       Galliardo, Michael nonetheless “went with *** the dreads.” As Michael explained, “I was
       never one hundred percent sure about the guy had dreads,” but “I did tell the State I thought the
       guy had dreadlocks because that’s what [Detective Galliardo] *** was telling me,” and “I kind
       of got confused by the officer coming to tell me what other people were saying.”
¶ 16       Davon McGee and La’Keyvion Goings testified to Christian’s alibi. Christian and Davon
       grew up with La’Keyvion’s brother, Lavion Goings, and they were friends of the family.
       Lavion and La’Keyvion lived with their mother Aleena Greene on the southeast side of
       Chicago. Christian and Davon both lived in Lawndale, where the shooting occurred. Davon
       lived three houses away from Michael and Travadis, but they were not his friends. Davon
       testified that his nickname is “Munchie.”
¶ 17       The day before the shooting, Christian and Davon went to Aleena’s house on the southeast
       side of Chicago to hang out with Lavion. They got some takeout from a nearby restaurant and
       spent the night. The next day, sometime in the morning or early afternoon, someone called
       Aleena and told her about the shooting. Christian, Davon, and Lavion went back to Lawndale
       after they heard that Michael and Travadis had been shot. Davon testified that they took public
       transportation; La’Keyvion testified that Aleena drove them. La’Keyvion also testified that
       Aleena and Lavion told the police about Christian’s and Davon’s whereabouts at the time of
       the shooting.
¶ 18       Davon testified that they got back to Lawndale at 1:10 p.m.; he knew because he asked the
       “train lady.” They took the CTA to Pulaski Road and 21st Street. The shooting took place at
       2126 South Harding Avenue; Harding Avenue is one block east of Pulaski Road. They walked
       toward Davon’s house at 16th Street and Komensky Avenue. They stopped somewhere along
       the way so Davon could talk to someone named “Snuggles”; meanwhile, Christian and Lavion
       hung out on the block. They all got back to Davon’s house around 3 p.m.
¶ 19       The witnesses had various estimates of the time of the shooting. Darnise Riley, Michael’s
       and Travadis’s mother, testified that she learned of the shooting on a phone call around 11:40
       a.m. Davon testified that the call to Aleena about the shooting was at approximately 11 a.m.;
       La’Keyvion testified it was in the afternoon, sometime between 1 p.m. and 3 p.m. Detective
       Rios, who testified with the benefit of his reports, said the shooting took place around 1 p.m.
       Michael testified it was around 3 p.m.
¶ 20       Michael had a cousin named David Stuart, also known as “Little Dave.” The defense
       sought to cross-examine Michael about his alleged dealings with “Little Dave.” In an offer of
       proof, the defense asserted that Michael’s father had indicated that Michael sold drugs with
       “Little Dave” and had been accused of stealing from “Little Dave.” The defense argued that the
       police were aware of this accusation but failed to follow up on it and thus failed to adequately
       investigate a plausible alternative suspect with a motive to shoot Michael and possibly


                                                   -4-
       Travadis. The defense also argued that because Michael had not been charged with a drug
       offense, he had a “motive and bias to shade a story to create favor with the State.”
¶ 21       The trial court appointed a bar attorney to advise Michael regarding his fifth amendment
       privilege against self-incrimination before allowing the defense to question him on these
       matters. When he was recalled to the stand in the defense case, Michael denied that he was ever
       accused of stealing from “Little Dave,” but he otherwise invoked his privilege against
       self-incrimination and declined to answer any further questions about his alleged drug dealing
       or involvement with “Little Dave.” The defense moved to strike all of Michael’s testimony on
       the ground that he could not be cross-examined about his alleged bias. The trial court denied
       the motion to strike but said it would consider Michael’s assertion of the privilege when
       weighing his testimony.
¶ 22       The trial court found that Michael’s identification of Christian was positive and reliable. In
       reaching this conclusion, the trial court conducted its analysis entirely within the framework of
       Neil v. Biggers, 409 U.S. 188 (1972), and People v. Slim, 127 Ill. 2d 302 (1989). The trial court
       found that all five of the Slim/Biggers factors supported Michael’s identification. The trial
       court paid special attention to one factor—the accuracy of the witness’s prior description—and
       used it as an analytical framework for addressing Christian’s challenges to Michael’s
       credibility.

¶ 23                                                   II
¶ 24        Christian’s principal challenge is to the sufficiency of the evidence. The requirement of
       proof beyond a reasonable doubt applies in the adjudicatory phase of a delinquency
       proceeding, just as in a criminal trial. In re Winship, 397 U.S. 358, 368 (1970); In re W.C., 167
       Ill. 2d 307, 336 (1995). In reviewing the sufficiency of the evidence, we ask whether a rational
       trier of fact, viewing the evidence in the light most favorable to the State, could have found the
       essential elements of the crime—including the identity of the perpetrator—beyond a
       reasonable doubt. In re W.C., 167 Ill. 2d at 336; People v. Ross, 229 Ill. 2d 255, 272 (2008);
       Slim, 127 Ill. 2d at 307.
¶ 25        We do not retry a defendant on appeal. People v. Smith, 185 Ill. 2d 532, 541 (1999). We
       remain mindful that the trier of fact heard the evidence and observed the witnesses. Id. The trial
       court’s findings on witness credibility, the weight to be given certain testimony, the balancing
       of conflicting evidence, and the reasonable inferences to be drawn from the evidence are
       entitled to great deference. Ross, 229 Ill. 2d at 272. Thus, discrepancies and omissions in a
       witnesses’ identification testimony do not necessarily create reasonable doubt; they may only
       affect the weight the trier of fact gives to that testimony. Slim, 127 Ill. 2d at 309; People v.
       Tomei, 2013 IL App (1st) 112632, ¶ 50.
¶ 26        But the trial court’s findings are not conclusive. Ross, 229 Ill. 2d at 272; Smith, 185 Ill. 2d
       at 541-42. If, after a careful review of the evidence, we find that the evidence is so
       unreasonable, improbable, or unsatisfactory as to justify a reasonable doubt of defendant’s
       guilt, we must reverse the conviction. People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009);
       Smith, 185 Ill. 2d at 542.
¶ 27        The State’s case against Christian comprised a single eyewitness identification with no
       other occurrence witnesses, no physical evidence, no confession, and no evidence of motive.
       Because Christian’s adjudications are based entirely on Michael’s identification testimony, the
       question we must confront is whether a trier of fact could rationally believe that Michael’s

                                                    -5-
       testimony, on its own, was sufficiently trustworthy to prove Christian guilty beyond a
       reasonable doubt. And to answer that question, we must isolate various portions of Michael’s
       testimony.

¶ 28                                                  A
¶ 29       We begin with Michael’s initial statement to the police only hours after the shooting. When
       Michael spoke to Detective Rios in the hospital, he did not say that Christian was involved in
       the shooting, even though he had known Christian for several years and claimed to have
       recognized him immediately during the shooting.
¶ 30       The trial court (and the State) discounted this fact with observations that Detective Rios
       conducted a “preliminary” interview and was not the “lead” detective. But these distinctions
       strike us as meaningless from Michael’s perspective. They cannot explain why he failed to tell
       Detective Rios that Christian shot Travadis. And it is difficult to imagine that Detective Rios
       would put off the most basic and pertinent question of all—“Do you know who shot you and
       your brother?”—thinking this information was best left for another day, when the “lead”
       detective would conduct a more searching interview. No matter how short or preliminary the
       interview, if Detective Rios was there to ask Michael anything at all, surely this was at the top
       of his list.
¶ 31       When asked why he did not identify Christian by name immediately, Michael testified that
       he “didn’t tell [Detective Rios] anything” because he was “trying to get sowed [sic] up” and
       “wasn’t trying to talk to anybody at the time.” Moreover, Michael “didn’t like [Detective
       Rios’s] vibe”; the detective’s “aggressive” “approach” made him feel “like [he] was the
       shooter and not the victim.” Detective Rios agreed that Michael, understandably, seemed more
       interested in his brother’s prognosis than in talking to the police.
¶ 32       That answer would make sense had Michael simply refused to talk to Detective Rios. If
       Michael was in too much pain, or in shock, or feeling defensive in the face of aggressive
       questioning, or simply too concerned about his brother to think straight, we could understand
       why he might not speak to Detective Rios in detail, if at all.
¶ 33       But that is not how the conversation played out. Michael did speak about the shooting in
       meaningful detail to Detective Rios. And what he did say (his description of the events), as
       well as what he did not say (failing to identify Christian by name), was misleading.
¶ 34       According to Rios, Michael gave a narrative account of the incident and a fine-grained
       description of a lone shooter: a black male, 18 to 20 years old, 5 feet, 4 inches to 5 feet, 5
       inches, and 140 to 145 pounds; with a medium complexion and short hair; wearing a red,
       green, and brown hoodie; and holding a black scarf over his mouth. That description bears little
       resemblance to Christian or to the description of Christian that Michael gave in later police
       interviews and at trial. Christian was far younger (14 years old), and though Michael did not
       know his precise age, he “knew he was young.” Christian was 2 inches taller and 20 pounds
       heavier. Christian was always (later) described by Michael as wearing, at the time of the
       shooting, a black shirt, brown or tan pants, and black shoes, not a red, green, and brown hoodie.
       And that is to say nothing of the two features that Michael continually cited as most
       distinguishing Christian: his hair (“curly straight almost like Hispanic”) and his eyes
       (“darkened eyes,” “like raccoon-ish eyes”).



                                                   -6-
¶ 35        The State says that Michael was probably describing, in whole or in part, the second
       shooter to Detective Rios. The trial court thought that might be the case as well, based on
       Michael’s testimony. There are two significant problems with that theory.
¶ 36        The first is that the description that Detective Rios took from Michael bore even less of a
       resemblance to the supposed second shooter than it did to Christian. Michael never mentioned
       to Rios the “small little nappy fro” that Michael would later cite repeatedly as the distinctive
       physical trait shared by the second shooter and the young boy from the neighborhood he knew
       as “Munchie.” And while Michael described a shooter who was 5 feet, 4 inches to 5 feet, 5
       inches, and 140 to 145 pounds, the photo array admitted into evidence indicates that
       “Munchie” was 5 feet, 11 inches and 140 pounds. This disparity is significant. “Munchie” is
       tall and lanky; the person Michael purported to describe is short and stocky. Thus, Michael’s
       initial description of the shooter does not correspond to any of his later descriptions, or match
       the actual appearance, of anyone in the record.
¶ 37        The second problem with speculating that Michael might have been describing the
       supposed second shooter, not Christian, is that Detective Rios was adamant in his testimony
       that Michael never mentioned a second shooter. Michael only described a single shooter in his
       account of the ambush.
¶ 38        Before the State began to object, defense counsel asked Detective Rios, “how many
       suspects did [Michael] tell you were involved in the shooting,” and he unequivocally
       answered, “[o]ne.” Defense counsel then asked Detective Rios to describe Michael’s account
       of “what the suspect did.” Rios responded that Michael said “a male black came out of the
       gangway from the north side, *** and he started shooting.” On three occasions, interspersed
       with the State’s objections, Detective Rios answered “yes” when asked if Michael told him that
       “the offender shot Travadis first.” The offender then fired more shots; Michael stepped in front
       of Travadis and was shot in the back of the head. In connection with this account of the
       shooting, Michael described one suspect—whose description, as we have explained, did not
       resemble Christian (or “Munchie”) at all.
¶ 39        So the notion that Michael had been describing the supposed second shooter—the one who
       shot him, not his brother—holds no water. He only described one shooter to Rios, and that
       description bore no resemblance to either Christian or the second shooter Michael tentatively
       identified later, “Munchie.”
¶ 40        In construing this evidence in the light most favorable to the State, we acknowledge that it
       would be possible to find an excuse for Michael’s failure to identify Christian immediately.
       Maybe Michael had a knee-jerk instinct not to cooperate with law enforcement. Maybe
       Michael wanted to seek retribution of his own, outside the justice system, and identifying
       Christian would interfere with that plan. He may have been fond of Christian and was
       reluctant, at least initially, to turn him in. Or he may have been scared, thinking that if Christian
       was acting at the direction of someone else (perhaps “Little Dave”), identifying Christian to the
       police could endanger his own life. It would not be the first time that a witness declined to
       cooperate with law enforcement in the apprehension or prosecution of a suspect. See, e.g.,
       People v. VanZile, 48 Ill. App. 3d 972, 976 (1977) (witnesses refused to talk to State’s
       investigators); People v. Wilson, 2012 IL App (1st) 101038, ¶ 20 (witness refused to testify at
       trial against great-nephew); People v. Bueno, 358 Ill. App. 3d 143, 155 (2005) (witness
       claimed he could not recall prior statement to police and “refused to testify any further”);


                                                     -7-
       People v. Kruger, 236 Ill. App. 3d 65, 72-73 (1992) (witness refused to testify at trial after
       making written statement to police).
¶ 41        But Michael gave none of those reasons at the adjudicatory hearing. As described earlier,
       he testified that he did not appreciate the detective’s attitude and that “[i]t just didn’t seem right
       at the time” to give Christian’s name. And even if one or more of the excuses we have posited
       above were the real reason for Michael not identifying Christian, those excuses would still not
       explain why Michael, rather than remain mum, gave a wholly inaccurate description of the
       shooter.
¶ 42        In sum, our first concern with Michael’s credibility is his account of the events at the
       hospital to Detective Rios. He did not identify Christian by name. He did not describe Christian
       by appearance. He never mentioned a second shooter. And the description that he did provide
       did not even resemble that of the second shooter he later tentatively identified.

¶ 43                                                  B
¶ 44       This bleeds into a second major problem with Michael’s credibility—his testimony at the
       hearing concerning the conversation with Rios. Detective Rios’s testimony contradicted
       Michael’s testimony about their discussion in several critical ways. The first, as we just
       discussed, is that Rios swore that Michael only mentioned one shooter. But Michael did more
       than simply testify that he mentioned two shooters when he talked to Rios; Michael also
       claimed, at the adjudicatory hearing, that he described both of those individuals in specific
       detail to Rios—the same detail that he gave in later interviews with the police and at trial.
¶ 45       After first claiming that he “didn’t tell [Detective Rios] anything” because he was “trying
       to get sowed [sic] up” and “wasn’t trying to talk to anybody at the time,” Michael went on to
       testify that he not only spoke to the detective but did so with precise accuracy, insisting that he
       provided the same description of Christian to Detective Rios that he has given all along. In
       particular, Michael said that he told Detective Rios that Travadis’s shooter (i.e., Christian)
       wore brown pants, black gym shoes, and a T-shirt; had dark spots under his eyes; appeared
       partially Hispanic; and was younger than 18-20 years old. This testimony, however, was
       rebutted by Detective Rios, who testified, with the benefit of his report, that Michael included
       none of these things in his initial description of the incident and the single shooter.
¶ 46       The State does not contend that its police officer, Detective Rios, an 11-year veteran
       detective, was not credible, or even that his account was wrong. Nor did the trial court question
       the credibility of the detective—the court described him as a “very ‘no-nonsense’ and a ‘just
       the facts’ type of individual.”
¶ 47       It is impossible to credit both Rios’s and Michael’s testimony, when they varied so wildly.
       We have already noted the trial court’s primary attempt at reconciling their testimony, echoed
       by the State—that when Rios was describing the shooter, he was describing not Christian but
       the second shooter. But we have already rejected that rationale, for Detective Rios could not
       have been clearer that Michael only described one shooter at the scene, and that description did
       not match either Christian or the supposed second shooter, “Munchie.”
¶ 48       Just as importantly, the trial court did not reconcile Michael’s testimony at trial that he
       gave Rios a detailed description of Christian—his relative age, the black shirt and brown pants
       and black shoes, not to mention the particularly unique “raccoon-ish” eyes and
       “Hispanic-looking” hair—with Rios’s testimony that Michael provided absolutely none of that


                                                     -8-
       information. Rios could not recall any such information, nor did his notes reflect any such
       information, which would have clearly stood out to the detective had it been provided to him.
¶ 49       It would be one thing had the trial court found Detective Rios incredible for whatever
       reason—dishonesty, incompetence, or that he was merely confused—and determined that
       Michael was more credible. But there was no such finding by the court, nor does the State
       contend as much. And the explanations we have been given for the inconsistencies are
       unsatisfactory.

¶ 50                                                 C
¶ 51       We now turn to later interviews Michael gave with Detective Galliardo and an unnamed,
       third detective, as well as his conversation before the adjudicatory hearing with prosecutors.
¶ 52       Briefly, having previously recounted this information, after his initial interview with Rios
       on July 29, 2015, Michael testified that he met with Detective Galliardo and another detective
       on August 3, 2015. In that August 2015 interview, Michael testified that he identified Christian
       by name and description: fair, Hispanic-looking hair and “raccoon-ish” eyes; a black shirt;
       brown or tan pants; and black gym shoes. Michael also told the detectives that there was a
       second shooter, another young boy from the neighborhood known as “Munchie,” whose real
       name, he believed, was Davon McGee. Within a week, Michael was shown two lineup arrays.
       He positively identified Christian in one of the photo arrays and tentatively identified
       “Munchie” from the other, without giving a positive identification.
¶ 53       Eleven months passed. Michael met with prosecutors, preparing for trial, on June 29, 2016.
       Michael testified that prosecutors informed him that Davon McGee had an alibi for the
       shooting (the same alibi, as we previously noted, as Christian—something that was not further
       explored during the hearing).
¶ 54       In response to learning that Davon McGee could not have been the second shooter,
       Michael told prosecutors that the second shooter was Donovan McGee, not Davon McGee.
       Donovan McGee, he told prosecutors, had dreadlocks, not short hair. Donovan McGee, he told
       prosecutors, was not the same person as Davon McGee. They did, however, happen to both
       answer to the nickname “Munchie.”
¶ 55       When testifying at trial about this June 2016 meeting with the prosecution, Michael said
       that he mentioned dreadlocked Donovan instead of short-haired Davon because Detective
       Galliardo had provided him that information in their interview 11 months earlier:
                   “I told the State [on June 29, 2016] I thought the guy had dreadlocks because that’s
               what—the detective—one of the detectives—I think his name was
               Galliardo—Galliardo, right? And he was telling me—when he came and did the
               interview with me [in August 2015], he was saying actually that people was telling him
               that the shooter had dreads. I explained to him that I—that ain’t what I seen and that all
               I know is—I remember the guy Munchie.
                   And so once he said that, I kind of went with that; but I wasn’t—I was never one
               hundred percent sure about the guy had dreads. *** And then when the detective came
               back and gave me some information about other people he had interviewed or what not,
               I did go with the dreads because I guess that’s what he thought—by everybody telling
               him that’s what really was going, the person had dreads, so I kind of got confused by
               the officer coming to tell me what other people were saying.”


                                                   -9-
¶ 56       And though Michael, by his own admission, told prosecutors that Donovan McGee and
       Davon McGee were two different people on June 29, 2016, he testified at the adjudicatory
       hearing—one month later—that he believed them to be one and the same person.
¶ 57       This testimony casts serious doubt, by itself, on Michael’s credibility. First, if we are to
       believe Michael here, Michael admittedly was willing to change his story and falsely identify a
       different individual as the second shooter based on what a police detective told him. To be fair,
       he did not positively identify that second shooter, but he identified him no less. He told
       prosecutors that Davon and Donovan were different people, though he did not believe that to
       be true. He told them the second shooter had dreadlocks, though he did not believe that to be
       true.
¶ 58       Michael’s stated reasons why he lied do more harm than good to his credibility. First, he
       claimed confusion. He said he mixed up the similar names “Davon” and “Donovan.” And this
       Davon/Donovan individual—“Munchie”—used to have dreadlocks before apparently getting
       a haircut. In other words, Michael claimed at trial that there was only one “Munchie” but the
       names and former-versus-current hairstyles of that individual threw him off during the meeting
       with prosecutors a month before trial.
¶ 59       The trial court accepted that explanation. We cannot.
¶ 60       First, we have been provided no adequate explanation why Michael would respond to the
       information conveyed by prosecutors—that the person Michael tentatively identified as the
       second shooter, Davon McGee, had an alibi—by giving the second shooter a new name and
       hairstyle. The only plausible conclusion we could draw is that Michael was trying to identify a
       different person to prosecutors—which in fact is exactly what he told prosecutors, that they
       were two different people.
¶ 61       And while it might be understandable that Michael might have confused the similar names
       “Davon” and “Donovan,” no amount of confusion could explain why he now remembered the
       second shooter as having dreadlocks, not short, inch-high hair. His attempt to explain away
       that discrepancy by suggesting that “Munchie” used to have dreadlocks, then got a haircut,
       does nothing to help him. Whatever hairstyles the second shooter once wore, Michael saw
       short, inch-high hair on the day of the shooting, yet he told the prosecutors a month before trial
       that the second shooter wore dreadlocks. The trial court did not mention the hairstyle
       discrepancy in attributing Michael’s see-sawing account to “confusion.”
¶ 62       And then, of course, there is Michael’s claim at trial that he was fed facts by the detectives
       at the August 2015 interview and he “went with that,” as we recounted at length in the block
       quote above. If Michael was lying about police fact-feeding, that is yet another mark against
       him at trial, another example of false testimony. If he was telling the truth, then he admitted to
       bending and shaping his story based on what the police told him.
¶ 63       Was Michael telling the truth about police fact-feeding? The trial court mentioned it briefly
       as one of the reasons Michael was confused, presumably accepting that piece of Michael’s
       testimony as true in doing so, and otherwise not commenting on it.
¶ 64       The State, we would note with some interest, does not disavow this portion (or any portion)
       of Michael’s testimony, either. In fact, the State embraces it, reciting Michael’s testimony
       about police fact-feeding and then calling him “honest and forthcoming” about it. We will say
       this much for this apparent concession by the State, Michael’s claim of being fed such facts as
       the dreadlocks by the police was certainly unrebutted in the record—unrebutted, that is,


                                                   - 10 -
       because the State apparently saw no reason to call either the detective Michael accused of
       fact-feeding—Detective Galliardo—or Galliardo’s unnamed partner. Of course, the State is
       not required to call any particular witness, but we do find it troubling that the State remained
       mute in the face of that serious accusation by a witness for the State—a witness on whose
       credibility the entire case turned.
¶ 65        So the trial court seemed to believe that the police fed Michael facts at the August 2015
       interview, and the State accepts it as fact. And both the court and the State embraced it as an
       excuse for Michael’s confusion.
¶ 66        If it is true—if Michael was being “honest and forthcoming” about fact-feeding by the
       police at the August 2015 interview, it follows that Michael was not being honest and
       forthcoming with prosecutors in June 2016 when he told them two things he did not believe to
       be true—that the second shooter had dreadlocks and that Davon and Donovan were two
       different people. If Michael was being “honest and forthcoming” at trial about police
       fact-feeding, then he was admitting to tailoring his testimony away from his memory and belief
       based on what the police had told him and thereby accusing someone falsely of attempted
       murder.
¶ 67        Christian wants us to go further. He says that if Michael was contaminated by police
       suggestiveness regarding “Munchie,” it follows that Michael’s identification of Christian is
       tainted, too. It is impossible to believe, says Christian, that the same detective who fed Michael
       facts about one shooter “scrupulously avoided contaminating him” with facts about the other
       shooter, especially when Michael’s description of the events and shooter(s) changed so
       dramatically upon meeting with that very officer.
¶ 68        To be sure, it was during that August 2015 interview with Detective Galliardo that Michael
       first identified Christian by name and description. Before that interview (where, apparently,
       the fact-feeding occurred), Michael had not identified or remotely described Christian. It
       would be tempting, as Christian argues, to paint that entire interview with a broad brush of taint
       and infer that the police may have given Michael Christian’s name and description, too. But
       the trial court obviously did not see things that way; though the court barely mentioned the
       rather disturbing (and conspicuously unrebutted) allegation of police fact-feeding, the trial
       court clearly accepted Michael’s identification of Christian, the only person on trial.
¶ 69        So we will not go as far as Christian would take us. Suffice it to say, however, that (1)
       Michael admitted to lying to sworn law enforcement officers a month before trial about the
       identity of an attempted-murder suspect and (2) either he was willing to bend his testimony at
       the suggestion of police detectives, or he is lying about that reason, neither of which inspires
       any confidence in his overall credibility.
¶ 70        The trial court contrasted Michael’s testimony about the second shooter with his testimony
       regarding Christian. The court noted that, however Michael may have wavered about the
       second shooter, he refused to positively identify the second shooter, and yet he remained
       steadfast in his positive identification of Christian. Specifically, the court found Michael’s
       identification of Christian credible in part based on Michael’s “candidness about his uncertain
       identification of the second shooter,” contrasted with the fact that Michael “never wavered in
       his identification of” Christian.
¶ 71        We can only assign so much weight to this reasoning. First, Michael did waver in his
       identification of Christian; he left Christian entirely out of the critical first interview about who
       shot him and his brother. He did not even describe Christian, much less identify him by name.

                                                    - 11 -
¶ 72       And Michael’s supposed “candor” about his inability to positively identify the second
       shooter should be placed in context. Michael, who never even mentioned a second shooter at
       the first interview, then made his first, tentative identification of “Munchie” at the August 2015
       interview, where he mentioned a “Munchie” with very short, inch-high hair. Yet it was at that
       very same meeting, according to Michael himself and unrebutted (indeed, conceded) by the
       State, that the police told him the second shooter wore dreadlocks. So of course Michael would
       not have been sure about the second shooter. He described the young man as having inch-high
       hair, and the police were telling him he had dreadlocks.
¶ 73       And 11 months later, when Michael met with prosecutors, they told him that the person he
       had originally identified—Davon McGee—had an alibi and could not possibly have been the
       second shooter.
¶ 74       So we are not as willing as the State and the trial court to give Michael points for being
       unsure about the second shooter. No reasonable person would think he could be sure about an
       identification when, every time he discussed it with law enforcement, he was told he was flat
       wrong. This is less a case of a witness being careful and cautious with his identification and
       more of one where the witness kept getting shot down every time he tried to make an
       identification of the second shooter. We do not see how Michael’s uncertainty about the
       second shooter, in this context, bolsters his credibility.
¶ 75       We should emphasize here that we are taking the record as it was presented to us. We do
       not know that police detectives actually fed Michael information that tainted his story. He said
       they did, and both the trial court and the State seem to accept that as gospel, but still we are not
       prepared to state that serious and disturbing allegation as fact. But we have analyzed the
       evidence as if it were. The State uses that fact as part of its argument why Michael should be
       believed, as did the trial court, and it is our duty to take the evidence in the light most favorable
       to the State. Apparently, the State believes that the best way to explain Michael’s about-face to
       prosecutors in June 2016 is to accept that police fact-feeding occurred in August 2015. And of
       course, if it is not true, then it is another example of Michael testifying falsely, which likewise
       would diminish his credibility significantly. There is no outcome on this police-fact-feeding
       question that favors Michael’s testimony.
¶ 76       In the end, police fact-feeding or not, it is still undisputed that Michael gave prosecutors a
       different story about the second shooter than he gave to detectives 11 months earlier.
       Fact-feeding or not, it is undisputed that Michael lied more than once to law enforcement
       regarding the second shooter.
¶ 77       The only other point made by the trial court and the State is that the second shooter was not
       on trial here, something akin to a relevance objection. But we have already expressed concerns
       regarding Michael’s identification of Christian, both the inconsistencies and omissions in what
       he told the police and his incredible testimony at the adjudicatory hearing concerning that
       interview. His testimony regarding the second shooter is simply another aspect of his
       testimony bearing on his credibility; we can think of no reason, nor has one been supplied to
       us, why the entirety of Michael’s testimony and police statements would not be relevant in
       assessing Michael’s credibility.
¶ 78       We have afforded the State every reasonable inference in an attempt to untangle Michael’s
       testimony and parse together a plausible argument for upholding this conviction. But in the
       end, we can only conclude that Michael was not a credible witness. His testimony was subject


                                                    - 12 -
       to considerable doubt at every turn. Our concerns are too many and run too deep for us to have
       any confidence in his testimony.
¶ 79       And yet the State’s case rested entirely on that testimony. The State did not produce any
       other eyewitnesses or any physical evidence—no weapon, fingerprints, DNA, gunshot residue,
       or the like. Christian did not make any inculpatory statements. There was no evidence of
       motive. See People v. Starks, 2014 IL App (1st) 121169, ¶ 47 (“While it is not necessary for
       the State to prove a motive for a crime [citation], the lack of any identifiable motive can
       certainly give rise to a reasonable doubt.”). And the State did not even produce the detectives
       who were present when Michael implicated Christian. As a result, neither Michael’s
       identification of Christian nor his testimony about the circumstances of those interviews was
       supported by any corroborating evidence.
¶ 80       We hold that the State’s evidence was so unsatisfactory as to justify a reasonable doubt of
       Christian’s guilt. Siguenza-Brito, 235 Ill. 2d at 225; Smith, 185 Ill. 2d at 542.

¶ 81                                                  D
¶ 82       We have not addressed the five-factor balancing test to support a single-eyewitness
       conviction from Biggers, 409 U.S. 188, and Slim, 127 Ill. 2d 302. Christian says that we should
       not employ the test at all, that it has been rendered obsolete in light of the Illinois Supreme
       Court’s holding in People v. Lerma, 2016 IL 118496.
¶ 83       We need not decide that question because we do not find it necessary to run our analysis
       through the analytical framework of Slim and Biggers. The “linchpin” of this five-factor test is
       the “reliability” of the eyewitness identification. Manson v. Brathwaite, 432 U.S. 98, 114
       (1977). We have already outlined our reasons why we have found that Michael’s testimony
       lacks sufficient reliability to support the adjudication of delinquency—the numerous and
       troubling contradictions and inconsistencies in his overall testimony. Whether Michael’s
       testimony passed or flunked the five-factor test would add nothing to our analysis at this point.
¶ 84       To be sure, before affirming a conviction based on a single eyewitness’s testimony, a
       reviewing court must ensure that the Slim factors, on balance, have been satisfied; we cannot
       uphold a conviction in this context unless we have confirmed that the evidence supporting the
       conviction was sufficiently reliable. See Slim, 127 Ill. 2d at 307 (single witness’s identification
       will support conviction only if witness’s identification is credible and reliable). Had we
       affirmed Christian’s adjudications, we would not have done so without first confirming that
       the conviction satisfied the Slim balancing test.
¶ 85       But it does not follow that a reversal for insufficient evidence, in a single-eyewitness case,
       could only be based on a failure of the Slim factors. We are aware of no case law that suggests
       that we cannot find a lack of credibility for other reasons independent of the five-factor test,
       such as inconsistencies and discrepancies in the overall testimony of the single eyewitness.
       Indeed, we have many examples where our supreme and appellate courts have done just that.
       See, e.g., Smith, 185 Ill. 2d at 545 (without reaching Slim test, finding sole witness to shooting
       so lacking in credibility, given “serious inconsistencies in” and “repeated impeachment of” her
       testimony, that no trier of fact could have found her reasonable); People v. Schott, 145 Ill. 2d
       188, 206-07 (1991) (holding that sole eyewitness’s testimony was “so fraught with
       inconsistencies and contradictions” that reasonable doubt of guilt remained, without
       discussing Slim factors); People v. Hernandez, 312 Ill. App. 3d 1032, 1037 (2000) (murder


                                                   - 13 -
       conviction based on single eyewitness testimony reversed, without conducting Slim analysis,
       based on implausibility of witness’s testimony).
¶ 86       As in those cases, without explicitly detailing the Slim factors, we have found that the
       significant discrepancies and inconsistencies in Michael’s testimony have so compromised his
       credibility that, absent any corroborating evidence whatsoever, a reasonable doubt of
       Christian’s guilt remains. We thus reverse Christian’s adjudications of delinquency.

¶ 87                                            III
¶ 88      Respondent’s adjudications of delinquency and disposition are reversed.

¶ 89      Reversed.




                                                - 14 -